Citation Nr: 0505082	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  01-06 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been presented or 
secured to reopen a claim for service connection for 
schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel






INTRODUCTION

The veteran served on active duty from August 1970 to August 
1972, and October 1974 to December 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the veteran's application 
to reopen a claim for service connection for schizophrenia.

A notice of disagreement was received in May 2001.  A 
statement of the case was issued in June 2001, and a timely 
appeal was filed in June 2001.

In September 2003, the Board remanded the case to the RO for 
compliance with the notice and assistance requirements of the 
Veterans Claims Assistance Act of 2000 (VCAA).


FINDINGS OF FACT

1.  VA has complied with the requirements of the VCAA.

2.  The veteran's second period of active service was from 
October 16, 1974 to December 9, 1974, a period of less than 
60 days.

3.  Service connection for schizophrenia was denied by the RO 
in June 1975 because it was determined that the veteran's 
schizophrenia was a pre-existing psychiatric disorder, not 
aggravated by active service.  That decision was not appealed 
and is now final.

4.  Since the June 1975 decision, the veteran has not 
submitted any evidence that tends to show that his 
schizophrenia is related to his active service, and there is 
no such evidence of record.

CONCLUSION OF LAW

New and material evidence has not been presented or secured 
since the RO decision in June 1975, and the claim for service 
connection for schizophrenia may not be reopened.  
38 U.S.C.A. §§ 5103, 5103A, 5104, 5108, 7104, 7105 (West 
2002); 38 C.F.R. §§ 3.156 (for applications filed prior to 
August 29, 2001), 3.159, 20.302 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).

In a March 2004 letter, following a Board remand for 
compliance with the notice and assistance requirements of the 
VCAA, the RO notified the veteran of the information and 
evidence needed to substantiate and complete his claim, of 
what part of that evidence he was to provide, and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The letter also advised the veteran to provide VA with any 
evidence and/or information he had pertaining to his appeal.  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112 
(2004).  

It is noted that the original rating decision on appeal 
denying the veteran's application to reopen his claim for 
service connection for schizophrenia was in October 2000, 
approximately one month prior to the enactment of the VCAA.  
Therefore, the veteran did not receive a VCAA notice prior to 
the initial rating decision denying his claim.  Nonetheless, 
the Board finds that the lack of such a pre-decision notice 
is not prejudicial to the veteran.  VCAA notice was provided 
by the RO in March 2004 in accordance with the September 2003 
Board remand, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).

The Board further notes that the veteran is represented and 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO has obtained all available post-service VA 
and private medical records identified by the veteran.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) 
(2004).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

Factual Background

The veteran had two periods of active service: August 1970 to 
August 1972, and October 1974 to December 1974.

Service medical records for the veteran's first period of 
active service contain no evidence of treatment for, or 
diagnosis of, any mental disorders.  The discharge medical 
examination contains no findings of any pertinent 
abnormality.
 
Approximately two weeks after beginning his second period of 
active service, the veteran was hospitalized for complaints 
of agitation, auditory hallucinations and sleep disturbance.  
The veteran reported that his symptoms began when his 
girlfriend left him and that he had experienced similar 
symptoms when his wife left him.  He was discharged with a 
diagnosis of acute schizophrenic episode, moderate.  
Precipitating stress was considered minimal, with impairment 
for further military duty considered severe.

A medical board concurred with the diagnosis of acute 
schizophrenic episode, moderate, and found the veteran 
medically unfit for further active service.  The cause of his 
schizophrenia was determined to exist prior to entry on 
active duty and, in the opinion of the medical board, was not 
caused or aggravated by active duty.

The veteran was discharged from active service in accordance 
with the recommendation of the medical board, and was 
admitted to a VA hospital in December 1974, approximately two 
weeks after discharge from active service.
The veteran was diagnosed with schizophrenia, catatonic type, 
and plans were made to transfer the veteran to the 
neuropsychiatric (NP) unit for continued treatment.  The 
veteran, however, left the hospital without permission prior 
to transfer to the NP unit, and was administratively 
discharged in January 1975 while in an unauthorized absence 
status.

The veteran applied for service connection for his mental 
condition, which was denied by a June 1975 rating decision.  
A June 1975 letter advised the veteran that his claim was 
denied, and advised him of his procedural and appellate 
rights.

In August 1995, the RO denied the veteran's claim of clear 
and unmistakable error (CUE) in the June 1975 rating 
decision.  A March 1998 Board decision found that there was 
no CUE in the June 1975 rating decision.  

The Board noted the medical evidence of record at the time of 
the RO's decision, including the findings of service 
psychiatrists that the veteran was unfit for service at the 
time of his second enlistment because of a psychiatric 
disorder that existed prior to service, and was not 
aggravated in service.  The Board specifically found that the 
medical evidence of record supported the RO's decision. 

Evidence added to the record since the June 1975 rating 
decision includes outpatient treatment records and hospital 
summaries from the Tuskegee, Tuscaloosa, and Birmingham VA 
Medical Centers (VAMCs) for the period January 1992 to July 
2004.  These records show the veteran has received periodic 
outpatient treatment and hospitalization for schizophrenia, 
with episodic alcohol and drug abuse, and several apparent 
suicide attempts.  They reflect that the veteran continues to 
have auditory hallucinations and remains delusional.

Legal Criteria

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in 
38 C.F.R. § 20.302.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 
(2004) 

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200 (2004).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 2002).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(prior to August 29, 2001).

Analysis

The RO denied service connection for schizophrenia in June 
1975.  The veteran was notified of the decision and advised 
of his procedural and appellate rights.  He did not appeal 
and that decision is now final.  Because that decision is 
final, the veteran must produce new and material evidence in 
order to reopen his claim for service connection for 
schizophrenia. 

The evidence must show three things for entitlement to 
service connection for VA compensation: a current disability; 
a disease or injury that occurred in service or was 
aggravated in service; and a link between the current 
disability and the in-service disease or injury.

The RO's June 1975 denial of service connection was based 
upon the fact that the evidence of record did not show that 
veteran's psychiatric disorder was incurred in or aggravated 
by service.

While the veteran was clearly schizophrenic at the time of 
discharge from his second period of active service, a 
military medical board determined that his schizophrenia pre-
existed his second term of active service and was not 
aggravated during the brief, two-week, period of active 
service prior to his hospitalization for his schizophrenic 
condition.  

The medical board specifically noted that the veteran 
reported that his symptoms arose at the time his girlfriend 
left him, and that they had previously manifested when his 
wife left him.  The medical board also specifically noted 
that the veteran had not been subjected to any stressful 
situations during the two-week period of active service 
immediately prior to his hospitalization.  The evidence of 
record did show that the veteran had a current disability.

In March 1998, the Board upheld the RO's August 1995 denial 
of CUE in the RO's June 1975 denial of service connection.  
The Board specifically noted that the medical evidence of 
record at the time of the June 1975 denial supported the RO's 
finding that the veteran's psychiatric disorder pre-existed 
his second period of active service.  

The extensive medical records added to the file since the 
June 1975 rating decision are new, in that they had not 
previously been submitted to agency decisionmakers.  However, 
that evidence only supports the fact that the veteran has, 
and has had, schizophrenia from the time of discharge from 
his second period of active service to the present.  None of 
the evidence received since the June 1975 final decision is 
material to the specific matter under consideration, that is, 
whether the veteran's schizophrenia was incurred in, or 
aggravated by, his second period of active service. 
Consequently, this evidence is not so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.

As the evidence submitted subsequent to the previous denial 
of service connection is not both new and material, the 
application to reopen the claim for service connection for 
schizophrenia must be denied. 38 U.S.C.A. §§ 5103, 5103A, 
5104, 5108, 7104, 7105; 38 C.F.R. §§ 3.156 (for applications 
filed prior to August 29, 2001), 3.159, 20.302.  


ORDER

New and material evidence has not been presented or secured, 
and the application to reopen the claim for service 
connection for schizophrenia is denied.




	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


